
	
		I
		112th CONGRESS
		2d Session
		H. R. 4986
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on baby or child carriers
		  designed for use on bicycles.
	
	
		1.Baby or child carriers
			 designed for use on bicycles
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Baby or child carriers designed for use on bicycles (provided
						for in subheading 8714.99.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
